Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-2 and 4-15 are pending. Claims 1-2 and 4-15 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 02/16/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.  
The 112(b) rejections of claims 4 and 10-11 in the non-final mailed 11/18/2021 are withdrawn. The amendments have overcome the rejection.
The 102(a)(1) rejection of claims 1 and 5 as anticipated by ‘463 (EP0384463, Published 08-1990) in the non-final mailed 11/18/2021 is withdrawn. The amendments have overcome the rejection.
The 103(a) rejection of claims 1 and 2 over ‘887 (CN106748887, Published 05-2017), ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017 in the non-final mailed 11/18/2021 is withdrawn. The amendments have overcome the rejection.
The 103(a) rejection of claim 3 over ‘887 (CN106748887, Published 05-2017), ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017) as applied to claims 1 and 2 and in further view of Marri et al. (Synthesis of 1,2-
The 103(a) rejection of claims 1 and 5-6 over ‘887 (CN106748887, Published 05-2017) and ‘888 (US Patent 3,410,888, Patent date 11-1968), in the non-final mailed 11/18/2021 is withdrawn. The amendments have overcome the rejection.
The 103(a) rejection of claim 13 over ‘887 (CN106748887, Published 05-2017) ‘331 (3,492,331, Patent date 01-1970), Marri et al. (Synthesis of 1,2-phenylenediamine capturing molecule for the detection of diacetyl, Data in Brief, 15, pp. 483-490, Published 2017), Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 5, Published 2009) and Fisherscientific (Published 2012, 2 pages), as applied to claims 1, 5, 7-9, and 11-12 and in further view of ‘888 (US Patent 3,410,888, Patent date 11-1968), in the non-final mailed 11/18/2021 is withdrawn. The amendments have overcome the rejection.
The 103(a) rejection of claims 14-15 over ‘887 (CN106748887, Published 05-2017), ‘331 (3,492,331, Patent date 01-1970), Marri et al. (Synthesis of 1,2-phenylenediamine capturing molecule for the detection of diacetyl, Data in Brief, 15, pp. 483-490, Published 2017), Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 5, Published 2009) and ‘428 (USPGPub 2018/0334428, Published 11-2018), in the non-final mailed 11/18/2021 is withdrawn. The amendments have overcome the rejection.
The 103(a) rejection of claims 1-3, 5-9 and 11-15 over ‘352 (USPGPub 2021/0230352, PCT/KR2019/006832 filed 06-2019), Marri et al. (Synthesis of 1,2-
The following newly applied 103(a) and the modified ODP rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. The claim objections/rejections were necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-2, 5-9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘352 (USPGPub 2021/0230352, PCT/KR2019/006832 filed 06-2019), Marri et al. (Synthesis of 1,2-phenylenediamine capturing molecule for the detection of diacetyl, Data in Brief, 15, pp. 483-490, Published 2017) and Extraction (6 pages, Published 2013) and as evidence by Fisherscientific (Published 2012, 2 pages).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either  

Interpretation of Claims

    PNG
    media_image1.png
    311
    777
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    306
    792
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    160
    790
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    358
    783
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    168
    780
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    218
    773
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    255
    779
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    160
    779
    media_image8.png
    Greyscale


	The instant adjusted is being interpreted as a step of washing the diamine hydrochloride or recrystallizing the diamine hydrochloride. This interpretation is from the specification on page 15, lines 5-15. 
Concerning the total content of metals in the diisocyanate composition, this is interpreted to be achieved by distilling/purifying the diisocyanate composition. The reason being, the specification recites on page 24, the content range may be a value after purification by distillation.

Scope of the Prior Art
	352 teaches the following.

    PNG
    media_image9.png
    47
    549
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    98
    540
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    274
    594
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    215
    595
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    155
    548
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    111
    595
    media_image14.png
    Greyscale

The moles of HCl to diamine and reaction temperatures of the triphosgenation reaction overlap the instant concentrations, ratios and temperatures.

    PNG
    media_image15.png
    198
    543
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    319
    545
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    60
    595
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    105
    545
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    71
    544
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    214
    599
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    73
    542
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    135
    590
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    197
    541
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    226
    549
    media_image24.png
    Greyscale

Ascertaining the Difference
 	352 does not teach the total amount of metals in the diamine hydrochloride is adjusted to 100 ppm or less, or 5 ppm or less of metals in the diisocyanate, the ratio first organic solvent to the aqueous HCl solution, washing the diamine hydrochloride with a solvent having a polarity of 3.9 to 5.7, the cation and anion metals in claim 8, mixing the triphosgene with a second organic solvent to make a second solution and mixing the diamine hydrochloride with a second organic solvent to make a first solution and reacting the triphosgene and introducing the first and second solutions at 115C to 160C and stirring them, the instant purities prior to and after the distillations, nor the light transmittance or yellow index.
Secondary Reference

For example, Marri et al. teach (p. 486) the production of a diamine HCl salt via washing with ethyl acetate (claim 11) and drying. The ethyl acetate has a polarity of 4.4, as evidence by Fisherscientific (Published 2012, 2 pages). Extraction teach (p. 1 of 6) washing removes the mother liquor that contains impurities. 

Obviousness                                                                                                                              
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 352, Extraction and Marri et al. to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have adopted the washing with a solvent techniques taught by the combination of Extraction (p. 1 of 6) and Marri et al. (p. 486) to provide a method to remove the first organic solvent taught by 352 (par. 52). The ordinary artisan would have had a reasonable expectation of success in removing the first organic solvent which contains impurities as taught by 352 (par. 52) with the washing techniques taught by the combination of Extraction (p. 1 of 6) and Marri et al. (p. 486), because Extraction teach (p. 1 of 6) washing removes the mother liquor that contains impurities.

The reason being, the above argued combinational teachings of 352, Extraction (p. 1 of 6) and Marri et al. (p. 486) are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the polarities, 352 teach (par. 47) solvents, the polarities as instantly claimed are properties of those solvents. Washing with solvents was argued above to have been obvious. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." In re Papesch, 315 F.2d 381, 391(CCPA1963).  
Concerning the first and second solutions, 352 teach (par. 60 and 64) adding solvents to the diamine hydrochloride and triphosgene reaction and heating the mixture. It would have been obvious to first mix the solvents individually with the diamine hydrochloride and triphosgene and heat the two mixtures, to make the instant solutions. Then mix the solutions together. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.
Concerning the ratio of the first organic solvent to the aqueous HCl solution, 352 teach (par. 36 and 41) overlapping HCl concentrations (claim 4) and ratios of diamine to aqueous HCl. The combination of these concentrations and ratios contain the instant ratio of 1.3 to 1.5. 
Alternatively, the ordinary artisan would have arrived at the instant ratios through routine experimentation. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Adjustment of the amounts of solvent would allow for more or less dissolution and adjustment of the HCl aqueous solution would allow for more or less reaction to the salt.
Concerning the purities of the diisocyanate before and after the distillation, 352 teach (par. 125) overlapping temperatures and pressures for distillations and overlapping yields and purities (par. 128). Therefore, it would have been obvious to perform the distillations of claim 13. 
Concerning the yields/purities, due to the prior art teaching substantially identical methods to prepare the instant diisocyanates and purification methods, the product would have been substantially identical,  for example the purities and yields of the diisocyanate. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the light transmittance of the optical lens, 352 teaches (par. 169) overlapping ranges. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning the yellow index, the methods of the prior art are substantially similar to the methods of the instant invention. Therefore, the products are substantially similar. This includes the yellow index. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Alternatively, 352 teach (par. 169) the optical lenses have “excellent optical properties”. The “excellent optical properties” contain the instant yellow index.

	Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive.
Note: Applicant’s arguments labeled reference ‘352 (USPGPub 2021/0230352) as “KIM” or “D6” at the very top of page 21. References Marri et al. and Extraction are labeled “D8” and “D11” respectively on pages 20 and 21.

Applicant argues:
D8 is argued to:
1) obtain the diamine hydrochloride composition by reacting a diamine dissolved in each organic solvent with hydrogen chloride gas or hydrochloric acid solution and;
2) only specifically disclose chlorobenzene, toluene or ethyl acetate as the organic solvent and;
3) D8 solely discloses the synthesis method of 1,2-phenylenediamine and does not disclose a diisocyanate compound even as an intermediate.

An unexpected improvement was argued on pages 23 to 26. 

Examiner’s response
Upon a review of applicant’s arguments, there were no arguments found that directly point to deficiencies of reference D6 and/or D11.
	Concerning the deficiencies of reference D8, these deficiencies are cured by reference D6:
	1) D6 teach reacting a diamine with aqueous HCl to prepare the diamine hydrochloride composition (see D6 par. 11); and
	2) D6 teach methyl acetate (see D6 par. 47); and 
	3) D6 teach the preparation of the diisocyanate (see D6 par. 125).



Applicant argues:
	The subject invention adjusts the content of metal, cations or anions in the diamine hydrochloride composition within a specific range, so that the side reactions can be suppressed, thereby preventing a deterioration in the physical properties of the final optical lens such as stria or cloudiness. See paragraphs [0128] to [0130] and Tables 3, 7 and 11 of the subject specification. 

	Examiner’s response
Upon examination of tables 3, 7 and 11 and the corresponding tables 1, 5 and 9, inconsistencies were found that refute the unexpected result.
For example, claim 1 requires a washing step that appears to be responsible for the content of metal being 100ppm or less (See table 1). This content appears to lead to the unexpected result of improved properties of the diisocyanate composition and optical lens (See tables 2 and 3).
Table 1 C. Ex 1-3 requires a washing step that does not result in the claimed metal ion concentration nor the improved properties of the diisocyanate composition and optical lens. 

Additionally, table 3 does not show a correlation of decreasing metal ion concentration to increased properties of the optical lens. This is evident in Ex 1-1 and 1-4. Ex 1-1 and 1-4 have metal ion concentrations of 27 and 85 ppm. Thus, Ex 1-1 should have the highest quality optical lens. However, table 3 shows the optical lens form Ex 1-1 and 1-4 being identical. Content of the metal ions does not appear to alter the 
Claim 7 requires a washing step that appears to result in a cation concentration of 100 ppm or less in the diamine hydrochloride (See table 5). This concentration is purported to lead to the unexpected result of improved properties of the diisocyanate composition and optical lens (see tables 6 and 7). Therefore, cation concentration should be a result effective variable for the quality of the optical lens.
However, table 7 does not reflect such a result. For example, Ex. 2-5 through 2-7 have cation concentrations of 45, 29 and 25 ppm respectively. Thus, table 7 should show Ex 2-7 having the highest quality, followed by Ex 2-6 and Ex 2-5. Table 7 does not show this progression. Rather table 7 has the reactive polymerization of 0.22 for Ex 2-5 and 2-7 and 2.3 for Ex. 2-6. Table 7 goes on to have identical stria, transmittance and Y.I. properties for all three, suggesting cation amounts aren’t responsible for those properties. Table 7 has refractive indexes of 1.596 to 1.624 for Ex. 2-5 through 2-7, with Ex. 2-6 having the highest value. 
Table 7 shows Ex 2-1 having the lowest reactive polymerization and Y.I. However, the cation concentration is 10 ppm above Ex 2-7. No correlation exists between ppm concentration and the quality of the optical lens.
Table 9 shows the concentration of the anions in the diisocyanate compositions and Table 11 the properties of the optical lens made from the diisocyanate compositions. As in the previous observation of table 7, table 11 does not show a correlation of decreased anion concentration to increased properties of the optical lens. This is evident in Ex 3-5 to 3-7. 

	Table 5 has overlapping values of Y.I. and differences of only 1 unit in transmittance. Table 11 has overlapping values for refractive indexes and differences of 1 unit in Y.I. and transmittance. 
These values among the working examples of the invention and the comparative examples are substantially identical and do not appear to yield a superior product.

Concerning reference D6 and the unexpected/improved result, D6 teach the following.

    PNG
    media_image25.png
    406
    679
    media_image25.png
    Greyscale

Upon removing the first organic solvent, the current impurities would have been removed. Therefore, the improved results would have necessarily been achieved.

Claims 1-2, 5, 7-8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable ‘887 (CN106748887, Published 05-2017, All references are to a machine translation attached to this office action. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891), ‘331 (3,492,331, Patent date 01-1970), ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891) and Marri et al. (Synthesis of 1,2-phenylenediamine capturing molecule for the detection of diacetyl, Data in Brief, 15, pp. 483-490, Published 2017). This rejection was necessitated by amendment. 

Interpretation of Claims

    PNG
    media_image1.png
    311
    777
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    306
    792
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    160
    790
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    358
    783
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    168
    780
    media_image5.png
    Greyscale

Concerning the total content of metals in the diisocyanate composition, this is interpreted to be achieved by distilling/purifying the diisocyanate composition. The reason being, the specification recites on page 24, the content range may be a value after purification by distillation.
Concerning the total content of metals in the diisocyanate composition, this is interpreted to be achieved by adjustment of the amount of metals in the diamine hydrochloride composition. The reason being, the specification recites (page 23), the result of the adjustment of the metals in the diamine hydrochloride composition, is the content of metals in the diisocyanate composition may be adjusted as well. Therefore, upon an adjustment of the concentration of metals in the diamine hydrochloride composition, an adjustment of metals in the diisocyanate composition occurs and the metal concentration in the diisocyanate composition would necessarily be 5ppm or less.

Scope of the Prior Art
887 teach (Example 1) the preparation of an m-xylylene diisocyanate (claim 5) via the reaction of m-xylylenediamine hydrochloride with BTC with a stirrer. BTC stands for Bis(trichloromethyl)carbonate or triphosgene. The reaction product that contains the m-xylylene diisocyanate as taught by 887 (Example 1) is a diisocyanate composition.

Concerning the reaction temperature of 115 to 160C in claim 12, 887 teach (page 2 of 5) an overlapping range of 20 to 180C.

Ascertaining the Difference
	887 does not teach: the metal content of the of the diamine hydrochloride composition; or reacting the diamine with an aqueous HCl solution to obtain the diamine hydrochloride composition; or the first organic solvent to the reaction resultant of the diamine and the aqueous HCl; or the metal ion concentration; or the anion and cation concentrations. 

Secondary Reference
	331 teach (column 4) the making of the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively the amine hydrochloride can be prepared by dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness. 331 teach overlapping subject matter as taught by 887 and as instantly claimed. For example, 331 teach (column 1) the phosgenation of primary amines to give the corresponding isocyanate.  331 goes on to teach (column 4) overlapping amines, e.g. xylylenediamine.
056 teaches (page 2-3 of 6) preparations of diamine hydrochlorides by reacting a diamine with aqueous HCl.

Marri et al. teach (p. 486) the production of a diamine HCl salt from an ethyl acetate aqueous HCl mixture, solidification of the salt (precipitation), centrifugation and washing with ethyl acetate (claim 11) and drying. 
The above teachings render 331, 056 and Marri et al. analogous art to the invention.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 887, 331, 056 and Marri et al. to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have prepared the diamine hydrochloride via dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness. The ordinary artisan would have done so with a reasonable expectation of success because 331 taught (column 4) the amine hydrochloride can be prepared by dissolution of the amine in aqueous hydrochloric acid, followed by evaporation to dryness. 
The ordinary artisan would have done so to substitute one known method for another to obtain predictable results. See MPEP 2141 III (B). 

The instant reacting would have occurred once the ordinary artisan added the diamine to the HCl aqueous solution.
Next, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention with a reasonable expectation of success to have alternatively utilized the combinational methods of precipitation, separation, washing, drying taught by Marri et al. in place of the evaporation method taught by 331 (column 4) and expect similar results of obtaining the diamine HCl composition. See MPEP 2141 III (B).
Upon doing so, the ordinary artisan would have arrived at preparing diisocyanate composition via reacting a diamine composition with aqueous hydrochloric acid to obtain a diamine hydrochloride composition, and reacting the diamine hydrochloride composition with triphosgene to obtain a diisocyanate composition.
The instant methyl acetate would have been obvious over the ethyl acetate taught by Marri et al, MPEP 2144.09 II. “Compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups are generally of sufficiently close structural similarity that there is a presumed expectation that such In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Concerning the polarity of 3.9 to 5.7, this is a property of the solvent.
Concerning the adjustment of the total content of metals, cations and/or anions in the diamine hydrochloride composition to 100 ppm or less, the washing of the diamine hydrochloride with methyl acetate would have necessarily led to the instant adjustment.
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Upon the ordinary artisan preparing the diisocyanate composition via reacting a diamine composition with aqueous hydrochloric acid to obtain a diamine hydrochloride composition, adjusting the metal/ion concentrations of the diamine hydrochloride composition via washing with methyl acetate and reacting the diamine hydrochloride composition with triphosgene to obtain a diisocyanate composition and adjusting the metal concentration of the diisocyanate composition to 5 ppm or less, the ordinary artisan would have arrived at the diisocyanate composition having at least one metal cation and an anion as in claim 8.
Concerning the addition of the first organic solvent and the washing, once the ordinary artisan performed the above washing, the addition of the first organic solvent and washing would have necessarily occurred. 

Claim 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable ‘887 (CN106748887, Published 05-2017, All references are to a machine translation attached to this office action. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891), ‘331 (3,492,331, Patent date 01-1970), ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891) and Marri et al. (Synthesis of 1,2-phenylenediamine capturing molecule for the detection of diacetyl, Data in Brief, 15, pp. 483-490, Published 2017), as applied to claims 1-2, 5, 7-8, 12 and in further view of ‘888 (US Patent 3,410,888, Patent date 11-1968). This rejection was necessitated by amendment.

Interpretation of Claims

    PNG
    media_image26.png
    263
    784
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    258
    780
    media_image27.png
    Greyscale

Scope of the Prior Art
The combinational teachings of 887, 33, 856 and Marri et al. are in the above 103 rejection and are incorporated by reference. 
Additional teachings of 887 are as follows. 887 teach (page 2 of 5) distillation of the diisocyanate. 887 teach (p. 2 of 5) the diisocyanate purity can reach 98% or more and a yield of 94% or more. These ranges overlap the instant yields of 90% or more, the purities of 99.0% by weight or more and 99.9% by weight or more.
Ascertaining the Difference
	However, 887 does not teach the distillation temperature or pressures.
Secondary Reference
	888 teach overlapping subject matter as disclosed by 887. For example, 888 teach (column 1) a process for preparation, isolation and recovery of a hydrocarbyl mono- and polyisocyanate. 888 teaches (column 4) overlapping isocyanates, e.g. m-xylylene alpha alpha diisocyanate.
888 teach (column 3) the preparation, isolation and recovery of the aromatic diisocyanate is accomplished via first reacting an aromatic diamine with phosgene and distilling off a portion of the aromatic diisocyanate so produced, passing the remaining 
888 goes on to teach (column 3) sufficient temperatures and vacuum are required to evaporate the diisocyanate. This is motivation to modify temperatures and pressures to evaporate the diisocyanate.
  
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 887, 331, Marri et al. and 888 to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the two distillation process taught by 888 (column 3) to distill the diisocyanate product. The ordinary artisan would have done so to satisfy a distillation procedure. An expectation of success would have existed due to 887 and 888 teaching overlapping diisocyanates being distilled. See 887 (Example 1) and 888 (column 4).
Concerning the instant times of distillation (claim 6), the evaporation of the diisocyanate would have not occurred instantaneously. Thus, a time would have been required to evaporate the diisocyanate. The ordinary artisan would have arrived at the instant times to allow for the evaporation of the diisocyanate. 888 (column 3). 
Concerning the distillation temperatures (claim 6), the ordinary artisan would have arrived at the instant temperatures via routine experimentation. The ordinary 
Concerning the instant pressures of distillation, the ordinary artisan would have arrived at the instant pressures via routine experimentation. The ordinary artisan would have done so to ensure sufficient pressures were present to evaporate the diisocyanate. 888 (column 3).
MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning the instant yields and purities of the diisocyanate prior to and after distillation, 887 teach (p. 2 of 5) the diisocyanate purity can reach 98% or more and a yield of 94% or more. These ranges overlap the instant yields of 90% or more, the purities of 99.0% by weight or more and 99.9% by weight or more. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Upon distillation of the diisocyanate, the metal content would have been 5 ppm or less per the above interpretation.

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘887 (CN106748887, Published 05-2017, All references are to a machine translation attached to this office action. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891) ‘331 (3,492,331, Patent date 01-1970), ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891), Marri et al. (Synthesis of 1,2-phenylenediamine capturing molecule for the detection of diacetyl, Data in Brief, 15, pp. 483-490, Published 2017), and ‘428 (USPGPub 2018/0334428, Published 11-2018).

Interpretation of Claims

    PNG
    media_image28.png
    220
    785
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    270
    787
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    170
    793
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    36
    776
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    30
    768
    media_image32.png
    Greyscale






	The instant adjusted is being interpreted as a step of washing the diamine hydrochloride or recrystallizing the diamine hydrochloride. This interpretation is from the specification on page 15, lines 5-15. 

Scope of the Prior Art
	887 teach (Example 1) the preparation of an m-xylylene diisocyanate (claim 5) via the reaction of m-xylylenediamine hydrochloride with BTC. BTC stands for Bis(trichloromethyl)carbonate or triphosgene. The reaction product that contains the m-xylylene diisocyanate as taught by 887 (Example 1) is the instant diisocyanate composition.
887 teaches (top of page 3 of 5) the use of solid phosgene. Triphosgene is understood to be solid.
887 teach (page 1 of 5) xylene diisocyanates are becoming known to be used in high-end optical resins.

Ascertaining the Difference

887 does not teach the washing of the diamine hydrochloride composition with a solvent having a polarity index of 3.9 to 5.7

Secondary Reference
331 teach (column 4) the making of the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively the amine hydrochloride can be prepared by dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness. This is the instant obtaining of the diamine HCl salt composition. 331 teaches overlapping subject matter as taught by 887 and as instantly claimed. For example, 331 teach (column 1) the phosgenation of primary amines to give the corresponding isocyanate. 331 goes on to teach (column 4) overlapping amines, e.g. xylylenediamine.
056 teaches (page 2-3 of 6) preparations of diamine hydrochlorides by reacting a diamine with aqueous HCl.
056 and 331 teach overlapping diamines. For example, 056 teach (page 2 of 6)1,3-cyclohexanedimethylamine, and 331 teach (column 4) cycloaliphatic polyamines and cyclohexylamines.

The above teachings articulate amine HCl salts can be obtained from reactions of aqueous HCl and amines, with precipitation from organic solutions, separation, washing, and drying. These teachings involving precipitation, separation washing, recrystallization and drying are an alternative way of obtaining the amine HCl via evaporation to dryness taught by 331 (column 4).
428 teach (par. 18) preparing an optical lens by mixing a thiol in the xylylene diisocyanate composition, and thermally curing the mixture in a mold. The thermal curing is the polymerization.
428 teach (par. 93-94) the light transmittance of 99.9% and a YI of 20 or less. These ranges overlap the instant transmittance and YI ranges.
The above teachings render 331, 856, Marri et al. and 428 analogous art to the invention.
Additionally, any and all combinational teachings of ‘887, ‘331, ‘056 and/or Marri et al. from any and all above 103 rejections are incorporated by reference.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 887, 331, 056, Marri et al. and 428 to arrive at the instant invention with a reasonable expectation of success.

The ordinary artisan would have done so to substitute one known method for another to obtain predictable results. See MPEP 2141 III (B). 
If in need of a method, the ordinary artisan would have looked to 056 teaches (page 2-3 of 6). The ordinary artisan would have looked to 056 because 056 teaches (page 2-3 of 6) preparations of diamine hydrochlorides by reacting a diamine with aqueous HCl. Additionally,  056 and 331 teach overlapping diamines. For example, 056 teach (page 2 of 6)1,3-cyclohexanedimethylamine, and 331 teach (column 4) cycloaliphatic polyamines and cyclohexylamines. 
The instant reacting would have occurred once the ordinary artisan added the diamine to the HCl aqueous solution.
Next, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention with a reasonable expectation of success to have alternatively utilized the combinational methods of precipitation, separation, washing and drying as taught by Marri et al. in place of the evaporation method taught by 331 (column 4) and expect similar results of obtaining the diamine HCl composition. See MPEP 2141 III (B). 
2- groups are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Upon doing so, the ordinary artisan would have arrived at preparing diisocyanate composition via reacting a diamine composition with aqueous hydrochloric acid to obtain a diamine hydrochloride composition, and reacting the diamine hydrochloride composition with triphosgene to obtain a diisocyanate composition.
Concerning the adjustment of the total content of cations or anions in the diamine hydrochloride composition to 100 ppm or less, per the interpretation of the instant adjustment, the washing would have necessarily led to the instant adjustment.
Upon the ordinary artisan preparing diisocyanate composition via reacting a diamine composition with aqueous hydrochloric acid to obtain a diamine hydrochloride composition, adjusting the metal concentration of the diamine hydrochloride composition via washing and/or recrystallization and reacting the diamine hydrochloride composition with triphosgene to obtain a xylylene diisocyanate composition, the ordinary artisan would have arrived at the diisocyanate composition.
Next, it would have been obvious to prepare an optical lens using xylylene diisocyanate composition. The ordinary artisan would have done so with a reasonable expectation of success because 887 teach (page 1 of 5) xylene diisocyanates are becoming known to be used in high-end optical resins.

428 teach (par. 93-94) the light transmittance of 99.9% and a YI of 20 or less. These ranges overlap the instant transmittance and YI ranges. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”

Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive.
Note: Applicant’s arguments labeled reference EP0384463 as “D1”, ‘887 (CN106748887) as “D2”,  ‘331 (3,492,331, Patent date 01-1970) as “Sayigh” or “D3”, ‘056 (CN106674056) as D4, Marri et al. as “Marri” or “D8”, ‘888 (US Patent 3,410,888) as “Hammond” or “D5” and ‘428 (USPGPub 2018/0334428) as “Shin” or “D7”.

References D1 and Armarego are not relied upon in the current office action.

Applicant argues:
D1 and D2 describe the preparation of diamine hydrochloride composition by adding diamine in organic solvent (Chlorobenzene) and then blowing hydrogen chloride 

Examiner’s response:
887 (D2) was relied upon to teach triphosgene (Example 1).
D3 and D4 were relied upon to teach the preparation of the diamine hydrochloride by reacting aqueous HCl with the diamine.
D4 supplies methods to react the diamine with the aqueous HCl.
Concerning the argument that D1 does not disclose a detailed preparation method of diamine hydrochloride composition including any important reaction conditions, these detailed preparation methods are not claim limitations and need not be met.

Applicant argues:
D1 to D5, D7 and D8 obtain the diamine hydrochloride composition by reacting a diamine dissolved in each organic solvent with hydrogen chloride gas or hydrochloric acid solution.
 
Examiner’s response:
D3 and D4 were relied upon to teach the preparation of the diamine hydrochloride by reacting aqueous HCl with the diamine.

Applicant argues:
In addition, D1 to D5, D7 and D8 only specifically disclose chlorobenzene, toluene or ethyl acetate as the organic solvent. Hence, the first organic solvent of the subject invention as defined in amended claim 1 is different from that of D1 to D5, D7 and D8.

Examiner’s response:
The methyl acetate would have been obvious as argued in the original rejection as follows. The instant methyl acetate would have been obvious over the ethyl acetate taught by Marri et al, MPEP 2144.09 II. “Compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

Applicant argues:
Owing to such differences, the subject invention using the specific organic solvent obtains a solid diamine hydrochloride composition by inducing precipitation through crystallization. See, for example, paragraph [0058] of the subject specification. [0058] Specifically, a first organic solvent may be introduced to the reaction resultant to precipitate a solid diamine hydrochloride composition. That is, the first organic solvent may induce the precipitation of a solid diamine hydrochloride App. No.: 17/109,893composition through 

 Examiner’s response:
The claims do not require a precipitation. Concerning the crystallization, the claims 4 and 10 do encompass a recrystallization. However, the recrystallization requires an amphiphilic organic solvent and HCl not the currently claimed first organic solvent.
Concerning the addition of the first organic solvent to the reaction resultant, which is cooled and further stirred to carry out the reaction, these are not claimed limitations.
According to claim 1 and 7, the diamine HCl composition is first achieved and next the solvents are added. The solvents are not being added prior to or during the reaction of the diamine with the HCl.

Applicant argues:
The Applicant also requests that the provisional ODPs be placed in abeyance until patentable subject matter for the present application has been agreed.

 Examiner’s response:
Until terminal disclaimers are signed or arguments are submitted the ODP rejections are being maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2, 5-8 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. ‘645 (US Application 15/734,645) in view of Extraction (pages 1-6, Published 12-2013) and Marri et al. (Synthesis of 1,2-phenylenediamine capturing molecule for the detection of diacetyl, Data in Brief, 15, pp. 483-490, Published 2017). 
With compact prosecution in mind, this OPD rejection was made of record in case the 103(a) rejection involving USPGPub 2021/0230352 is overcome via an exception. See 102(b)(2)(A-C).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 645 claims the following.

    PNG
    media_image33.png
    175
    595
    media_image33.png
    Greyscale

	645 does not teach the total amount of metals in the diamine hydrochloride is adjusted to 100 ppm or less or 5 ppm or less, the ratio first organic solvent to the aqueous HCl solution, washing the diamine hydrochloride with a solvent having a polarity of 3.9 to 5.7 and 6.2 to 9.8, the cation and anion metals in claim 8, mixing the triphosgene with a second organic solvent to make a second solution and mixing the diamine hydrochloride with a second organic solvent to make a first solution and reacting the triphosgene and introducing the first and second solutions at 115C to 160C and stirring them, the instant purities prior to and after the distillations, nor the light transmittance or yellow index. 
These limitations are met by the ordinary artisan practicing the claimed subject matter of 645 and the combinational teachings of Extraction and Marri et al as argued in the above 103, and incorporated herein by reference. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 5-8 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. ‘949 (US Application 17/111,949).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 949 claims the following.


    PNG
    media_image34.png
    78
    767
    media_image34.png
    Greyscale

    PNG
    media_image35.png
    158
    759
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    214
    761
    media_image36.png
    Greyscale


949 does not teach the total amount of metals in the diamine hydrochloride is adjusted to 100 ppm or less or 5 ppm or less, the ratio first organic solvent to the aqueous HCl solution, washing the diamine hydrochloride with a solvent having a polarity of 3.9 to 5.7 and 6.2 to 9.8, the cation and anion metals in claim 8, mixing the 
These limitations are met by the ordinary artisan practicing the claimed subject matter of 949. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the steps of making the solutions, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 5-8 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. ‘805 (US Application 17/109,805).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 805 claims the following.

    PNG
    media_image37.png
    246
    595
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    279
    593
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    219
    596
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    189
    586
    media_image40.png
    Greyscale


    PNG
    media_image41.png
    83
    598
    media_image41.png
    Greyscale

805 does not teach the total amount of metals in the diamine hydrochloride is adjusted to 100 ppm or less or 5 ppm or less, the ratio first organic solvent to the aqueous HCl solution, washing the diamine hydrochloride with a solvent having a polarity of 3.9 to 5.7 and 6.2 to 9.8, the cation and anion metals in claim 8, mixing the triphosgene with a second organic solvent to make a second solution and mixing the diamine hydrochloride with a second organic solvent to make a first solution and reacting the triphosgene and introducing the first and second solutions at 115C to 160C and stirring them, the instant purities prior to and after the distillation.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 5-8 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. ‘814 (US Application 17/111,814).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 814 claims the following.


    PNG
    media_image42.png
    338
    729
    media_image42.png
    Greyscale



814 does not teach the total amount of metals in the diamine hydrochloride is adjusted to 100 ppm or less or 5 ppm or less, the ratio first organic solvent to the aqueous HCl solution, washing the diamine hydrochloride with a solvent having a polarity of 3.9 to 5.7 and 6.2 to 9.8, the cation and anion metals in claim 8, mixing the triphosgene with a second organic solvent to make a second solution and mixing the diamine hydrochloride with a second organic solvent to make a first solution and reacting the triphosgene and introducing the first and second solutions at 115C to 160C and stirring them, the instant purities prior to and after the distillations, nor the light transmittance or yellow index. 
These limitations are met by the ordinary artisan practicing the claimed subject matter of 814. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the steps of making the solutions, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 5-8 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. ‘688 (US Application 17/111,688).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 688 claims the following.

    PNG
    media_image43.png
    187
    599
    media_image43.png
    Greyscale


    PNG
    media_image44.png
    295
    608
    media_image44.png
    Greyscale


    PNG
    media_image45.png
    147
    593
    media_image45.png
    Greyscale


    PNG
    media_image46.png
    22
    586
    media_image46.png
    Greyscale


    PNG
    media_image47.png
    344
    605
    media_image47.png
    Greyscale

688 does not teach the total amount of metals in the diamine hydrochloride is adjusted to 100 ppm or less or 5 ppm or less, the ratio first organic solvent to the aqueous HCl solution, washing the diamine hydrochloride with a solvent having a polarity of 3.9 to 5.7 and 6.2 to 9.8, the cation and anion metals in claim 8, mixing the triphosgene with a second organic solvent to make a second solution and mixing the diamine hydrochloride with a second organic solvent to make a first solution and reacting the triphosgene and introducing the first and second solutions at 115C to 160C and stirring them, the instant purities prior to and after the distillations, nor the light transmittance or yellow index. 
These limitations are met by the ordinary artisan practicing the claimed subject matter of 688. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the steps of making the solutions, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 5-8 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. ‘726 (US Application 17/111,726) 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 726 claims the following.

    PNG
    media_image48.png
    403
    723
    media_image48.png
    Greyscale

726 does not teach the total amount of metals in the diamine hydrochloride is adjusted to 100 ppm or less or 5 ppm or less, the ratio first organic solvent to the aqueous HCl solution, washing the diamine hydrochloride with a solvent having a polarity of 3.9 to 5.7 and 6.2 to 9.8, the cation and anion metals in claim 8, mixing the triphosgene with a second organic solvent to make a second solution and mixing the diamine hydrochloride with a second organic solvent to make a first solution and reacting the triphosgene and introducing the first and second solutions at 115C to 160C and stirring them, the instant purities prior to and after the distillations, nor the light transmittance or yellow index. 
These limitations are met by the ordinary artisan practicing the claimed subject matter of 726. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the steps of making the solutions, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 5-8 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. ‘779 (US Application 17/111, 779).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 779 claims the following.

    PNG
    media_image49.png
    61
    593
    media_image49.png
    Greyscale


    PNG
    media_image50.png
    168
    591
    media_image50.png
    Greyscale


    PNG
    media_image51.png
    170
    603
    media_image51.png
    Greyscale


    PNG
    media_image52.png
    151
    608
    media_image52.png
    Greyscale


    PNG
    media_image53.png
    136
    595
    media_image53.png
    Greyscale

	The treating is the instant washing.

    PNG
    media_image54.png
    145
    597
    media_image54.png
    Greyscale

779 does not teach the total amount of metals in the diamine hydrochloride is adjusted to 100 ppm or less or 5 ppm or less, the ratio first organic solvent to the aqueous HCl solution, washing the diamine hydrochloride with a solvent having a polarity of 3.9 to 5.7 and 6.2 to 9.8, the cation and anion metals in claim 8, mixing the triphosgene with a second organic solvent to make a second solution and mixing the diamine hydrochloride with a second organic solvent to make a first solution and reacting the triphosgene and introducing the first and second solutions at 115C to 160C and stirring them, the instant purities prior to and after the distillations, nor the light transmittance or yellow index. 
These limitations are met by the ordinary artisan practicing the claimed subject matter of 779. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the steps of making the solutions, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 5-8 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. ‘857 (US Application 17/111, 857).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 857 claims the following.

    PNG
    media_image55.png
    235
    602
    media_image55.png
    Greyscale


    PNG
    media_image56.png
    253
    595
    media_image56.png
    Greyscale


    PNG
    media_image57.png
    139
    596
    media_image57.png
    Greyscale

857 does not teach the total amount of metals in the diamine hydrochloride is adjusted to 100 ppm or less or 5 ppm or less, the ratio first organic solvent to the aqueous HCl solution, washing the diamine hydrochloride with a solvent having a polarity of 3.9 to 5.7 and 6.2 to 9.8, the cation and anion metals in claim 8, mixing the triphosgene with a second organic solvent to make a second solution and mixing the diamine hydrochloride with a second organic solvent to make a first solution and reacting the triphosgene and introducing the first and second solutions at 115C to 160C and stirring them, the instant purities prior to and after the distillations, nor the light transmittance or yellow index. 
These limitations are met by the ordinary artisan practicing the claimed subject matter of 857. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the steps of making the solutions, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 5-8 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. ‘891 (US Application 17/111, 891).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 891 claims the following.

    PNG
    media_image58.png
    222
    596
    media_image58.png
    Greyscale


    PNG
    media_image59.png
    32
    590
    media_image59.png
    Greyscale


    PNG
    media_image60.png
    116
    597
    media_image60.png
    Greyscale


    PNG
    media_image61.png
    277
    592
    media_image61.png
    Greyscale


    PNG
    media_image62.png
    111
    586
    media_image62.png
    Greyscale


These limitations are met by the ordinary artisan practicing the claimed subject matter of 891. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the steps of making the solutions, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.

This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 1-2, 5-8 and 12-15 are rejected. Claims 4 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628